Citation Nr: 1758194	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  14-16 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his girlfriend


ATTORNEY FOR THE BOARD

B.A. Evans, Associate Counsel

INTRODUCTION

The Veteran had active army service in Vietnam from May 1970 to December 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2017 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 

REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.

At his August 2017 videoconference hearing before the Board, the Veteran and his girlfriend recounted that the symptoms from his service-connected PTSD had worsened since his last VA examination.  The Veteran reported that his anxiety and depression had worsened.  He also claimed he was experiencing a higher rate of panic attacks, and that he wanted to isolate himself and spend more time alone.  The Veteran's girlfriend noted that the Veteran's anger and irritability had become worse.  A review of the record shows that the Veteran was last afforded a VA examination in March 2014.  

As there is an indication that the Veteran's PTSD symptoms have increased in severity since his last VA examination, the Board finds that the Veteran should be afforded a VA examination to determine the current level of severity of all impairment resulting from his PTSD.  

Additionally, current treatment records should be identified and obtained before a decision is made in this case. 

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination by an examiner with the appropriate expertise to determine the current level of severity of all impairment resulting from his PTSD.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes.  

3.  Confirm that the VA examination report comports with this remand and undertake any other development found to be warranted.

4.  Then, readjudicate the claim on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




